Citation Nr: 1441469	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II.

2. Entitlement to an increased rating in excess of 10 percent for hypertension.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  The March 2010 rating decision continued the Veteran's 10 percent rating for hypertension and 20 percent rating for diabetes mellitus type II, and denied entitlement to a TDIU.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2014.  A copy of the hearing transcript is of record. 

In addition to the paper claims file, there is a Virtual VA and Veterans Benefits Management System (VBMS) paperless claims file associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1. The medical evidence demonstrates that diabetes mellitus had been controlled with insulin and a restricted diet; there is no medical evidence of required restrictions on activities due to diabetes mellitus.

2. The Veteran's hypertension is controlled with medication.  His diastolic pressure is consistently less than 110 and his systolic pressure is consistently less than 200.

3. The Veteran has reported completing three years of high school and having experience as an iron worker for 11 years.  He reportedly last worked in 1990 and did not leave employment due to service-connected disability.  The Veteran's service-connected disabilities (PTSD is rated at 50 percent, diabetes mellitus type II is rated at 20 percent, hypertension is rated at 10 percent, and erectile dysfunction is rated as noncompensable) result in a total combined rating of 60 percent disabling.  

4. The Veteran is not precluded from gainful employment for which he is qualified due solely to service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2013).

2. The criteria for a rating higher than 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R.         §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).

3. The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R.     §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. 		 § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a May 2009 letter, the Veteran was provided VCAA notice advising him of what information and evidence is needed to substantiate his claims for an increased rating and a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter included information regarding how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of the VCAA. The evidence of record contains the Veteran's service treatment records, VA and private treatment records, VA examination reports and medical opinions, and lay statements.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 		  § 3.159(c)(1)-(3).  

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing, the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, sought information as to any changes in the disabilities since the last examination, and sought information as to whether the Veteran is unable to work due solely to his service-connected disabilities.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Increased Ratings

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  Where, as in this case, the claim is one for an increased rating for a service connection disability, VA must considered staged ratings over the rating period, to assign a higher rating over an interval or intervals within the rating period if this is supported by the evidence.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Diabetes Mellitus Type II

The Veteran's diabetes mellitus has been rated 20 percent disabling effective from December 9, 2003.  This disorder was evaluated under VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.120, Diagnostic Codes (Code) 7913.  According to Code 7913, a 20 percent evaluation is authorized when the diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions that require one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

In this case, the Board finds that the evidence does not demonstrate that the Veteran's diabetes mellitus has met the criteria for the assignment of a rating in excess of 20 percent throughout the appeals period.  

During a June 2009 VA clinical evaluation, the Veteran provided a November 2008 medication list to the attending physician for review.  The medication list showed that he was prescribed 35 units twice per day of NPH insulin, but the Veteran reported that his doses had decreased as he was currently on 25 units of NPH in the morning and 8 units at night.  He also reported discontinued use of metformin because of some renal insufficiency.  He was still using glyburide 5 milligram (mg) tabs once to twice per day.  He denied any episodes of hypoglycemia and stated that he was usually elevated.  He was not on a restricted diet and had never been hospitalized for diabetes and he denied any weight changes.  He also reported no restriction of activities and that he sought diabetic care every three months.  A November 2010 VA nursing note reflects the Veteran's behavioral objectives of losing five pounds in three months, always wearing footwear, and not skipping meals.  During VA physical therapy treatment in December 2010 for non-service connected problems with his knees and back, the Veteran asked whether he could exercise in a heated pool.  The physical therapist noted that "this would be an excellent venue for the patient."  He was then instructed on a home-exercise program.  A March 2011 VA treatment record shows that the Veteran also asked to increase his daily dosage of insulin to once per day as he did not wish to divide the dose into two injections.  It was noted that the Veteran took 7.5 mg of glyburide at breakfast and at supper.  He was reminded during treatment that if he did not lose weight and change his eating habits, he would need more insulin and perhaps also need meal-time injections.  An August 2013 VA examination report reflects that the Veteran's treatment required one insulin injection per day and that he had been prescribed an oral hypoglycemic agent.  He did not require regulation of activities as part of medical management of his diabetes mellitus.  In fact, the Veteran admitted to not following a diabetic plan very well.  His body mass index (BMI) was greater than 45 (class III/super obesity).  He reported to visit his diabetic care provider less than twice per month and reported no episodes within the past year requiring hospitalization.  

Although the evidence of record reflects that the Veteran was required to take daily insulin injections and he was on a restricted diet, as noted, in the August 2013 VA examination, his daily activities were not limited as a result of his diabetes mellitus. In June 2014, the Veteran testified that he cannot walk very far or cut the grass and garden like he used to.  While the Veteran is competent to attest to such, there is no clinical evidence indicating a required regulation of activities to medically manage his diabetes mellitus.  The competent medical evidence of record does not reflect that the Veteran's diabetes mellitus requires "regulation of activities," defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  It is not indicated in the record that the Veteran's physical activities are restricted by his diabetes mellitus; in fact, the December 2010 and March 2011 VA treatment records indicate that the Veteran was encouraged to increase his physical activity in order to lose weight.  Consequently, the Board finds that the findings of record, accordingly, correlate closely with the criteria for a 20 percent evaluation for diabetes mellitus throughout the appeals period.


Hypertension

The Veteran's hypertension has been rated 10 percent disabling effective from December 9, 2003.  Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013).

The Board notes that the Veteran's diastolic pressure has not been predominantly measured at 110 or more, and his systolic pressure has not been predominantly measured at 200 or more.  A March 2007 VA clinical summary report shows that the Veteran's blood pressure reading was 122/70.  A June 2009 VA clinical summary report shows that the Veteran's blood pressure readings were measured three times.  His blood pressure was 130/81, 132/82, and 130/81.  At an August 2013 VA examination, his blood pressure was once again measured three times.  His blood pressure was 165/85, 140/80, and 142/80.  

The Board also notes that blood pressure readings taken during VA treatment visits also failed to meet the criteria for a higher rating.  VA treatment records reflected blood pressure readings of 158/87 (November 2010), 128/68 (  2011), 126/58 (February 2011), and 128/68 (March 2011).

In the absence of blood pressure readings that reflect diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for hypertension must be denied.   See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

TDIU

Governing Law and Regulations

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R.               §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a). 

Analysis

In this case, the Veteran contends that he is unable to be employed due to his service-connected disabilities.  

The Veteran's service-connected disabilities (PTSD is rated at 50 percent, diabetes mellitus type II is rated at 20 percent, hypertension is rated at 10 percent, and erectile dysfunction is rated as noncompensable) result in a total combined rating of 60 percent.  Therefore, the Veteran does not meet the schedular requirements for TDIU. 

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

In this case, the evidence does not show that the Veteran is precluded from employment by his service-connected disabilities.

Throughout the claims period, the Veteran has not been engaged in full-time employment.  He reports working for approximately 11 years as an iron worker at the Local 172 Union until he began receiving social security.  See June 2009 VA Form 21-8940.  He has completed three years of high school and has not obtained his GED.

Following a review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.

In June 2009, the Veteran underwent VA evaluation of his service-connected diabetes mellitus, hypertension, and erectile dysfunction.  The attending physician noted that as for the Veteran's diabetes, "there is really no functional impairment for physical or sedentary employment or his hypertension which is well controlled.  It seems like he is most limited by his shortness of breath and his ability to ambulate for which he uses a cane [due to] back and knee pain."  She further stated, "I do not see how his diabetes itself, or his hypertension which is well controlled or his erectile dysfunction limits him for physical and sedentary employment, so I think as far as those issues of which he is service-connected, I do not see any limitations on physical and sedentary employment based on the diabetes, hypertension, or erectile dysfunction.  He has no symptoms or physical evidence of any peripheral neuropathy."

In March 2010, the Veteran's wife submitted a handwritten statement addressing non-service connected and service-connected disabilities of which she contends render him unable to obtain or maintain substantially gainful employment.  

In May 2010, private treating physician, Dr. William L. Washington, submitted a letter opining that the Veteran is "totally and permanently disabled from all types of employment.  This is due to his interstitial lung disease.  [The Veteran] also has severe anxiety related to a near fatal industrial car accident occurring [in May 1980]."  The Board acknowledges Dr. Washington's opinion, but notes that such opinion is afforded little probative value as it in reference to non-service connected disabilities of which the Veteran is not entitled to a TDIU.

In October 2010, the Veteran underwent a VA examination to assess the current nature and severity of his service-connected PTSD.  The examiner noted that there was no total occupational and social impairment due to PTSD signs and symptoms.
Most recently, during an August 2013 VA examination, the Veteran reported that he attended periodic check-in appointments, but denied any regular treatment in the past three years in regards to his service-connected PTSD.  He further denied taking any medication for any mental health concerns in the past three years.  The Veteran reported engaging in hobbies, such as watching television daily and vacationing for one to two weeks each summer.  He reported having a great time during vacation earlier that year.  He reported that his main concern was breathing problems.  Upon thorough review of the claims file, interview and examination of the Veteran, the examiner noted that the Veteran reported repeatedly during the examination that he feels the reason he cannot function the way he used to is related to his breathing difficulties.  The Veteran reported that he is able to maintain some relationships although he stated he is irritable most of the time and is often bothered by others.  The examiner opined that "while it can be speculated that the Veteran would have difficulty working with others, this does not rule out that the Veteran would be unable to work at all.  If in a stable environment with little interaction with others, the Veteran may be productive at work.  It is unlikely that the Veteran would be able to maintain full-time employment."

The Veteran was also seen by a different VA examiner in August 2013 to assess the current nature and severity of his service-connected diabetes mellitus and hypertension.  The examiner also provided an opinion regarding how each affects his unemployability.  He noted that the Veteran stopped working in 1990, was working in the construction field, was injured, and had not returned to work.  The examiner opined that the Veteran's service-connected diabetes and hypertension do not affect his ability to obtain and maintain gainful sedentary employment.  The Veteran would be able to engage in physical employment with a restriction on certain types of commercial driving due to the use of insulin for treatment of diabetes.  There were no other restrictions identified.

Having reviewed the medical evidence of record, the Board finds that the preponderance of the evidence is against the claim.  It does not show that the Veteran is precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.

In reaching that conclusion the Board notes that there is no competent evidence of record showing that the Veteran's PTSD, diabetes mellitus type II, hypertension, and erectile dysfunction combine to prevent him from obtaining and maintaining substantially gainful employment.  As noted above, the Veteran underwent a comprehensive VA examination in June 2009, October 2010, and August 2013, which addressed his service-connected disabilities.  The VA examiners opined that the Veteran's PTSD, diabetes mellitus type II, hypertension, and erectile dysfunction do not prevent him from obtaining and maintaining employment.  There is no clinical opinion to the contrary.

In that regard, the Board finds the June 2009, October 2010, and August 2013 VA medical opinions to be of significant probative value as they are based upon a review of the Veteran's claims file, review of the Veteran's work history, and supported by detailed explanation.  Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The reviewers considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted complete physical examinations, but concluded that while the Veteran's service-connected diabetes mellitus type II, hypertension, and erectile dysfunction disabilities prevent him from participating on a regular active type of job, it does not preclude him from sedentary work, where he could perform different activities at a sitting position, at least with a part-time job.  Specifically, while his diabetes mellitus would preclude him from certain types of commercial driving due to the use of insulin as treatment, he would still be able to engage in physical employment.  While his PTSD may cause difficulties when working with others, the Veteran may still be productive at work if in a stable environment with little interaction with others while maintaining part-time employment.  A complete and thorough rationale was provided for the opinions rendered.  

Furthermore, the Board observes that Social Security Administration (SSA) records indicate that the Veteran retired from employment as an iron worker in approximately 1990 due in part to a musculoskeletal connective tissue injury, which is not a service-connected disability.  The Veteran's and his wife's assertion that he is unemployable due to service-connected disabilities is of some probative value.  The Board finds, however, that the probative value of the conclusions of the June 2009, October 2010, and August 2013 VA examiners outweigh the statements provided by the Veteran and his wife.

In closing, the Board finds that the evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his work experience solely due to his service-connected disabilities.  The Board does not doubt that the Veteran's service-connected disabilities have some impact on his employability.  Indeed, the 60 percent schedular evaluation currently in effect recognizes significant industrial impairment resulting from his disabilities.   The evidence shows that these disabilities are limiting, but the evidence does not indicate that the Veteran is incapable of engaging in employment as a result of his service-connected disabilities.  There is no basis to refer his TDIU claim to the Director of Compensation of Pension Service for consideration of an extraschedular grant of TDIU under § 4.16(b).  The appeal is denied.


ORDER

A rating in excess of 20 percent for diabetes mellitus, type II is denied.

A rating in excess of 10 percent for hypertension is denied.

Entitlement to a TDIU is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


